Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/784432 filed on 02/07/20.

Summary of claims

Claims 1-15 are pending.
Claims 1-15 are rejected.

Oath/Declaration

The oath/declaration filed on February 07th, 2017 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maugar Philppe (US Pub. 2011/0136550).

As to claims 1, 5, 10 and 15 the prior art teach a wireless charging (see fig 1 element 100) transmitter comprising: 

a first charging pad including a first wireless power circuit (see fig 1 element 104. Paragraph 0023-0027); 

a second charging pad including a second wireless power circuit (see fig 1, 106 paragraph 0025-0029); 

and a controller electrically connected to the first and second wireless power circuits and configured to: in response to detection of a first electronic device being placed on the first 

transmit a first command for decreasing power transferred to the first electronic device, wherein the second electronic device requests a same or similar amount of power as the first electronic device, and transfer, upon receipt of a first request for power at a second designated wireless power level from the first electronic device in response to the first command, the power at the second designated wireless power level via the first and second wireless power circuits (see fig 1, fig 5-7 paragraph 0028-0032 and 0058-0065 and summary).

As to claims 2, 7 and 12 the prior art teach wherein the controller is further configured to: in response to detection of a detachment of the second electronic device while the power at the second designated wireless power level is being transferred via the first and second wireless power circuits (see fig 1), transmit a second command for increasing power transferred to the first electronic device (see fig 1), and transfer, upon receipt of a second request for the power at the first designated wireless power level from the first electronic device in response to the second command, the power at the first designated wireless power level via the first wireless power circuit (see fig 1, 5-6 paragraph 0050-0056).

As to claims 3, 8 and 13, the prior art teach wherein the controller is further configured to: in response to detection of a third electronic device replacing the second electronic device on the second charging pad while the power at the first designated wireless power level is being transferred via the first wireless power circuit, maintain the transfer of the power at the first designated wireless power level via the first wireless power circuit, and transfer power at a third designated wireless power level lower than the second designated wireless power level via the second wireless power circuit (see fig 1, fig 5-7 paragraph 0062-0068 and background).

As to claims 4, 9 and 14 the prior art teaches wherein the controller is further configured to: 

in response to detection of the second electronic device being solitarily placed on the second charging pad, transfer the power at the second designated wireless power level via the second wireless power circuit (see fig 1, fig 5-7 paragraph 0026-0032), 

in response to detection of the first electronic device being placed on the first charging pad while the power at the second designated wireless power level is being transferred via the second wireless power circuit, transmit a third command requesting transfer of the power at the second designated wireless power level to the first electronic device, and transfer (see fig 1, fig 5-7 paragraph 0030-0036), 



As to claim 6 the prior art teaches wherein the controller is further configured to: 

when the first electronic device is solitarily placed on the first charging pad, transfer, after an authentication procedure with the first electronic device for a designated protocol is completed, power at a first designated wireless power level via the first wireless power circuit (see fig 1, fig 5-7 paragraph 0050-0057), 

in response to detection of a second electronic device being placed on the second charging pad while the power at the first designated wireless power level is being transferred via the first wireless power circuit, transmit a first command for decreasing power transferred to the first electronic device, wherein the second electronic device requests a same or similar amount of power as the first electronic device (see fig 1, fig 5-7 paragraph 0054-0062), 

and transfer, upon receipt of a first request for power at a second designated wireless power level from the first electronic device in response to the first command, the power at the second designated wireless power level via the first and second wireless power circuits (see fig 1, fig 5-7 paragraph 0064-0070).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851